Appeal from the Supreme Court of Ohio.

Per Curiam:

The motion of the appellees to dis*636miss the appeal is granted and the appeal is dismissed (1) for the want of a properly presented federal question. Clarke v. McDade, 165 U. S. 168, 172; Chesapeake & Ohio Ry. Co. v. McDonald, 214 U. S. 191, 193; Hiawassee Power Co. v. Carolina-Tenn. Co., 252 U. S. 341, 343; (2) for the want of a substantial federal question, Ballard v. Hunter, 204 U. S. 241, 262; North Laramie Land Co. v. Hoffman, 268 U. S. 276, 283.
Mr. Walter M. Schoenle for appellant. Mr. John D. Ellis for appellees.